Title: Thomas Jefferson to John Wayles Eppes, 24 June 1816
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Poplar Forest June 24. 16.
          
          I am this moment arrived here with Ellen & Cornelia, and find Francis who arrived last night. I will take care and attend him to the Academy & see to every thing necessary for him. we will keep him with us as long as we stay (a week or 10. days) and rub
			 him up in his French. I learn with great concern the state of your health, but can prescribe nothing by but patience & the springs with good nursing & no Doctors. should you go to the springs, make this your resting place. mr Yancey will have you taken care of here. Francis tells me mr Baker would send his son as soon as s he c should know he could be recieved at the boarding house. no enquiry is necessary for this, as they have but 8. and could lodge twice as many. I will engage a reception for him immediately—subject to mr Baker’s determination whether he will send or not. Accept my prayers for your better health, and with my respects to mrs Eppes the assurance of my affectte attachment.
          Th: Jefferson
         